Citation Nr: 0201343	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  96-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from February 1957 to 
January 1961, from May 1961 to May 1969, and from November 
1969 to November 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim seeking 
entitlement to service connection for hypertension.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's May 1969 blood pressure reading of 160/110 
and September 1972 blood pressure reading of 150/100 were 
isolated instances of high blood pressure.

3.  The veteran did not develop hypertension in any of his 
three periods of service, or within one year of any of his 
three periods of service.  

4.  The veteran's hypertension had its onset in June 1980 and 
is not the result of a disease or injury the veteran had in 
service. 
.  


CONCLUSION OF LAW

The grant of service connection is not warranted for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in January 1957 the 
veteran's blood pressure was 130/82.  In January 1961, his 
blood pressure was 118/74.  In April 1961, his blood pressure 
was 130/70.  In November 1966, his blood pressure was 128/76.  
In January 1969, his blood pressure was 138/84.  At the 
veteran's separation examination in May 1969, his blood 
pressure was 160/110.  His blood pressure was initially 
called "not acceptable."  However, a notation was made on 
the examination form, "11/3/69 - BP was acceptable."  
Records from a private doctor, Dr. L. M., show blood pressure 
readings on October 8, 9, and 10, 1969, of 146/85, 140/85, 
and 138/80.  There is no indication that the veteran was 
receiving medication for his blood pressure.  His blood 
pressure on November 3, 1969, was 138/88.  

The veteran's blood pressure in September 1972 was 150/100.  
At the veteran's June 1977 separation examination, his blood 
pressure was 120/90.  On the veteran's report of medical 
history form, he placed a check in the "yes" box to indicate 
that he either had or had previously had high or low blood 
pressure.  

Copies of VA treatment records were submitted from 1980 to 
1989.  The veteran was seen in June 1980 for hypertension.  
Blood pressure was 160/120.  An October 1980 treatment record 
noted that the veteran had been seen in July in the emergency 
room for hypertension, and had been seen for hypertension in 
1969.  Records from this time show continued treatment for 
hypertension.  

The veteran claimed service connection for hypertension in 
August 1993.  He noted that a waiver was required for initial 
enlistment in the Army in 1969.  

In an August 1993 statement, the veteran contended that he 
was treated for hypertension at the Yorktown Naval Weapons 
Station and the Riverside Regional Medical Center for 
hypertension in January 1978.  

Treatment records from the Naval Medical Center in Portsmouth 
were submitted from 1993 and 1994.  They show that the 
veteran was seen for hypertension during this period, and 
specifically for a hypertensive emergency in July 1993.  

In February 1994, the RO requested treatment records from the 
Riverside Regional Medical Center from January 1978 for 
hypertension.  They replied that they did not keep outpatient 
records, and that the RO should contact the doctor or 
department involved for the results.  

In an August 1994 statement, the veteran contended that a 
medical examination dated May 1969 showed that he was not 
acceptable because his blood pressure was 160/110.  He 
contended that he went to a private physician who placed him 
on medication which reduced his blood pressure to an 
acceptable level on November 3, 1969.  

In the veteran's April 1996 substantive appeal, the veteran 
wrote that he gradually developed elevated blood pressure 
commencing in about 1967.  He wrote that it was present when 
he was discharged from the Air Force in May 1969.  He wrote 
that he intended to immediately enlist in the Army after 
being discharged from the Air Force, but his condition 
delayed his enlistment.  He wrote that after discharge in May 
1969, he went to a private physician who placed him on 
medication, and that in November 1969, he was finally able to 
enlist in the Army.  He wrote that the general trend of his 
blood pressure continued to be elevated.  He noted that 
readings were taken of 120/90 in June 1970, 150/100 in 
September 1972, and 120/90 in June 1977.  He noted that 
shortly after retirement, he was denied employment as a 
fireman at Yorktown, VA, because of his hypertension, but 
that he had been unable to obtain copies of the examination.  
He wrote that his hypertension was controlled by medication.  

In May 1996, a physician from McDonald Hospital wrote a 
letter indicating that he had treated the veteran for 
hypertension.  He wrote that the veteran had a 
cerebrovascular accident due to a hypertensive emergency in 
1993.  He wrote that although he did not have records 
preceding 1990 to substantiate the chronicity of the 
veteran's hypertension, he felt that the elevated laboratory 
values in 1990 and the presence of renal artery stenosis in 
1993 provided irrefutable evidence that the veteran had long-
standing hypertension.  

In a July 1997 statement, the veteran argued that he had 
received treatment following discharge at the Yorktown Naval 
Weapons Station Dispensary in November 1977, and had also 
received treatment at the Riverside Regional Medical Center 
in Newport News in January 1978.  It was noted that the VA 
Medical Center in the Bronx confirmed the veteran receiving 
treatment for hypertension starting in June 1980.  

In response to the Board's April 1998 remand, the RO 
requested a search of records from the Yorktown Naval Branch 
Medical Center and the McDonald Army Hospital at Ft. Eustis.  
In August 1999, a response was received that those records 
were not available.  Another search was made, and in August 
2000, a medical records technician with the Department of the 
Army responded that a thorough search of their files failed 
to reveal any records.  

In February 2000, the RO wrote a letter to Dr. R. B.  The 
Tidewater Primary Care Physicians responded that the veteran 
had never been seen in their office.  They wrote that the 
veteran thought his records had been sent from the York 
County Fire Department in the 1970s, but they had never been 
able to find anything about him in their records.  They wrote 
that they were only required to keep records that were 
inactive for 10 years.  They wrote that they had discussed 
with the veteran the possibility that records had been sent 
to Tidewater Primary Care Physicians by the York County Fire 
Department.   According to the response from Tidewater 
Primary Care Physicians, none of the veteran's records could 
be found.

VA treatment records were submitted from 1994 to 2000 and 
show continued treatment for hypertension.  







Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  He was informed of such evidence in his 
August 1995 Statement of the Case, and his March 1997 and 
October 1999 Supplemental Statements of the Case.  Moreover, 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  As all VCAA notice requirements have been met, the 
veteran is not prejudiced by appellate review at this time 
without further RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Cardiovascular-renal disease, including hypertension, is 
considered a chronic disease and shall be granted service 
connection although not otherwise established as incurred in 
service if manifested to a degree of 10 percent or more 
within one year following service in a period of war, 
provided the rebuttable presumptions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. §§ 3.307(a)(3), 3.309 (a) (2001).

The schedular criteria for evaluation of the cardiovascular 
system were changed effective January 12, 1998.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
this case has been pending since February 1995, the Board 
will use both the old and new rating criteria as references 
to determine when the veteran's blood pressure was above 
normal.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided a 10 percent evaluation for 
hypertensive vascular disease (essential arterial 
hypertension) when diastolic pressure was predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Effective January 12, 1998, the rating schedule provides for 
a 10 percent rating when diastolic pressure is predominantly 
100 or more, or; systolic pressure is predominantly 160 or 
more; or the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2001).

Although the evidence shows that the veteran currently has 
hypertension, the evidence does not show that the veteran 
developed hypertension to a degree of 10 percent or more 
within one year of leaving service.  As the veteran had three 
different periods of service (February 1957 to January 1961; 
May 1961 to May 1969, and November 1969 to November 1977), 
three separate analyses must be conducted to determine 
whether the veteran had hypertension in service or to a 
degree of 10 percent or more within one year of leaving 
service.  

Regarding the veteran's first period of service (February 
1957 to January 1961), the veteran's blood pressure in 
January 1961 was 118/74 and in April 1961 was 130/70.  As 
these readings do not show diastolic pressure of 100 or 
systolic pressure of 160, the evidence shows that the veteran 
did not develop hypertension in service or within one year of 
leaving his first period of service.  

Regarding the veteran's second period of service (May 1961 to 
May 1969), it is true that the veteran's blood pressure at 
separation in May 1969 was 160/110.  However, this appears to 
have been an isolated incident of diastolic pressure of 100 
or more.  Subsequent readings taken after the second period 
of service and before the third period of service all show 
much lower readings.  On October 8, 1969, the veteran's blood 
pressure was 146/85.  On October 9, his blood pressure was 
140/85.  On October 10, his blood pressure was 138/80, and on 
November 3, his blood pressure was 138/88.  As noted above, 
the requirements for a 10 percent rating require diastolic 
pressure at predominantly (emphasis added) 100 or more, or 
systolic pressure of predominantly (emphasis added) 160 or 
more within the first year of service.  Considering that the 
readings on October 8, 9, and 10, and November 3, 1969, did 
not show diastolic pressure of 100 or systolic pressure of 
160, it must be concluded that the veteran's one reading of 
160/110 in May 1969 was an isolated reading.  

Regarding the veteran's third period of service (November 
1969 to November 1977), it is true that the veteran had a 
blood pressure reading of 150/100 in September 1972.  
However, no diagnosis of hypertension was made at that time, 
and the veteran's blood pressure at separation was 120/90.  
As there were no blood pressure readings taken within one 
year of leaving service, the evidence shows that the veteran 
did not develop hypertension in service or within one year of 
leaving his third period of service.  Although the veteran 
contended that he was treated for hypertension at the 
Yorktown Naval Weapons Station and the Riverside Regional 
Medical Center for hypertension in January 1978, efforts in 
February 1994 to obtain treatment records from the Riverside 
Regional Medical Center were unsuccessful.  Efforts in August 
1999 and February 2000 to obtain treatment records from the 
Yorktown Naval Weapons Station were also unsuccessful.  
Although the veteran contends that he was denied employment 
as a fireman in Yorktown, Virginia, shortly after retirement 
because of hypertension, he reported that he had been unable 
to obtain those records.  Also, the Tidewater Primary Care 
Physicians reported in February 2000 that they did not have 
records of the veteran's from the 1970s.  

Although the veteran asserts that his hypertension developed 
during service, as a layperson, the veteran is not competent 
to provide evidence that requires medical knowledge, such as 
linking his current hypertension  to service. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, the record 
includes no medical opinions stating that the hypertension is 
the result of a disease or injury the veteran had in service.

In light of the fact that the evidence already shows that the 
veteran has hypertension, and that he did not have 
hypertension in any of his three periods of service or within 
one year of any of those three periods, the preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension, the benefit-of-the-doubt rule 
does not apply, and the veteran's claims must be denied.  38 
U.S.C.A §5107 (West Supp. 2001)


ORDER

Entitlement to service connection for hypertension is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



